Citation Nr: 0740141	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
March 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO determined, in 
pertinent part, that new and material evidence had not been 
received to reopen a claim of service connection for 
schizophrenia.  

The veteran appealed the RO's decision, and in March 1999 he 
testified at a videoconference hearing conducted by a 
Veterans Law Judge sitting in Washington, DC.  In April 1999, 
the Board remanded the matter for additional evidentiary 
development.  In a September 2002 decision, the Board 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
psychiatric disorder, to include schizophrenia.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, in January 2003, VA's 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand And To Stay Proceedings.  Later that 
month, the Court granted that motion, vacated the Board's 
September 2002 decision, and remanded the matter to the 
Board.  In December 2003, October 2004, and August 2005, the 
Board remanded the matter to the RO for due process 
considerations.  

Because the Veterans Law Judge who had conducted the 
March 1999 hearing was no longer employed by the Board, the 
veteran was advised of his right to another Board hearing, 
and he testified before a different Veterans Law Judge at a 
hearing held at the RO in February 2006.  In an April 2006 
decision, the Board determined that new and material evidence 
had not been received to reopen of claim of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia.  The veteran appealed to the Court.  The 
parties filed a Joint Motion for Remand requesting that the 
Court vacate the April 2006 Board decision and remand the 
matter for further development and readjudication of the 
claim.  In an Order dated in May 2007, the Court granted the 
motion, and the case has been returned to the Board.  

In September 2007, the Board advised the veteran's attorney 
that the Veterans Law Judge who conducted the February 2006 
hearing is no longer employed at the Board and that the 
veteran has a right to another Board hearing.  In a response 
received in October 2007, the veteran's attorney stated that 
the veteran does not want an additional hearing.  

The issue of service connection for a psychiatric disorder, 
to include schizophrenia, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1996 rating decision, the RO 
found that no new and material evidence had been received to 
warrant reopening the veteran's previously denied claim for 
service connection for a psychiatric disorder.  

2.  Evidence added to the record since the February 1996 
decision, including hearing testimony and medical histories 
provided by the veteran, statements from family members 
describing the veteran's behavior before and after service, 
and his service personnel records, is not cumulative of 
evidence previously of record, bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
an a psychiatric disorder, to include schizophrenia.  




CONCLUSIONS OF LAW

1.  The February 1996 RO decision that denied reopening of 
the claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the February 1996 RO decision 
that denied reopening of the claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, which was the last final denial with respect 
to this issue, is new and material; the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, 
evidence considered by the Board includes letters from the 
veteran's mother, sister, and brother received at the Board 
in 2004 and 2005.  The veteran has not waived consideration 
of this evidence by the RO, but in view of the favorable 
outcome below, remand for initial review of this evidence by 
the RO is not required.  38 C.F.R. § 20.1304 (2007).  



Factual background

In July 1974, the veteran filed a claim for service 
connection for a psychiatric disorder.  He claimed his father 
was murdered while he was in service and that this event 
caused him to have a nervous breakdown.  In a September 1974 
rating decision, the RO in Little Rock, Arkansas, denied the 
claim.  The veteran timely appealed to the Board.  

In an April 1975 decision, the Board denied service 
connection for a psychiatric disorder on the basis that the 
veteran had a personality disorder for which service 
connection could not be granted and that a chronic acquired 
psychiatric disorder was not incurred in or aggravated by 
active service.  In subsequent decisions dated in 
September 1981 and August 1982 the Little Rock RO denied 
reopening of the service connection claim.  In addition, in a 
rating decision dated in February 1996, the Los Angeles RO 
denied reopening of the claim on the basis that new and 
material evidence had not been presented because it found 
that evidence added to the record essentially duplicated 
evidence previously considered.  The RO notified the veteran 
of its decision and informed him of his appellate rights.  
The veteran did not file a notice of disagreement with the 
February 1996 RO decision.  

Evidence of record at the time of the February 1996 rating 
decision included service medical records, which show that at 
his January 1971 induction examination psychiatric evaluation 
was reported as normal.  At his February 1972 separation 
examination, the veteran, on the Report of Medical History, 
reported under family history that his father had been 
killed.  At the same time, the veteran responded no to the 
questions have you ever had or have you now frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  Associated with his separation physical 
examination report was a Report of Mental Status Evaluation 
dated in February 1972.  The impression was that the veteran 
had no significant mental illness.  In the remarks section, 
the examiner said "Passive-Aggressive Personality Cleared 
for any appropriate administrative action."  

Also of record were undated statements from five service 
members who referred to the veteran's behavior during his 
assignment as a cook and indicated that assignment was made 
in August 1971.  Those statements reflect, in part, that the 
veteran had a negative attitude, missed duty on occasion, 
required consistent supervision, and performed is duties 
poorly.  Each service member recommended that the veteran be 
discharged from service.  Two service members stated that the 
veteran's poor performance was evident when he was first 
assigned to the unit.  

Also of record were VA medical records dated from 
December 1973 to September 1989 and reports of November 1974 
and June 1976 psychiatric evaluations done in conjunction 
with a Social Security disability claim.  The earliest VA 
medical record is an Abbreviated Medical Record dated in 
December 1973 showing the veteran was admitted to a VA 
hospital having requested help for drug problems.  The 
veteran said he felt paranoid and had difficulty getting 
along with others and said he could not hold a job.  He gave 
a history of using lysergic acid diethylamide (LSD) since 
1971 and said he used it daily in service.  He tried 
"everything" in service and was still using marijuana and 
speed.  Soon after the veteran reached the ward, the veteran 
said he wanted to be discharged immediately.  He was not 
prepared to stay in a closed ward and had not understood what 
was involved in the treatment program.  He requested, and was 
given, a regular discharge on the day of admission.  The 
diagnosis was drug abuse (LSD, marijuana, amphetamine).  VA 
records show that in July 1974 the veteran was hospitalized 
for eight days for drug treatment and admitted to using drugs 
for three and a half years.  The final diagnoses included 
drug abuse, mixed type (alcohol, LSD, marijuana, speed, 
downers, and other hallucinogens) and schizoid personality.  
It was recommended that the veteran return to the mental 
hygiene clinic for follow-up care for schizoid personality, 
and the veteran was given a month's supply of Thorazine.  

VA outpatient records dated from July 1974 to October 1974 
show that in July 1974 the veteran reported he had suicidal 
thoughts in the past, but none presently.  His medication was 
changed to prolixin.  In late August 1974, it was noted that 
the veteran did not appear psychotic despite his expressions 
of "visions" and the like.  The therapist stated he would 
"go along with" the veteran and prescribed Thorazine.  In 
September 1974, the veteran complained that the medication 
was not effective and said he wanted to come into the 
hospital.  He reported that he could not sleep, had lost 
weight, was withdrawing from people, felt bugs crawling on 
his body, and had been fighting with his family.  The 
examiner said he did not get the feeling that the veteran's 
complaints were genuine, but said that hospitalization would 
help establish his correct diagnosis.  In October 1974, the 
veteran was admitted to the VA hospital complaining he was 
too sleepy with Thorazine.  He reported that his mother and 
sisters accused him of being crazy, and he said he ran and 
screamed at times to relieve inner tension that he felt.  He 
remained hospitalized for six days, and the diagnosis was 
transient situational disturbance, adjustment reaction of 
adult life.  

In November 1974, the veteran underwent a psychiatric 
evaluation in conjunction with a Social Security disability 
claim.  The evaluation was conducted by D, F. M.D., at the 
South Arkansas Regional Health Center.  The veteran stated 
his problems were nervousness, hearing voices, and an 
inability to get along with people. The veteran dated this 
difficulty to while he was in service and said he was 
informed that someone unknown to him had killed his father.  
The veteran stated he started causing difficulty and was 
discharged from service.  He said that about a year later he 
was hospitalized at the VA hospital with auditory 
hallucinations of someone telling him to kill himself.  The 
veteran also expressed a build up of pressure and a need to 
run and get away by himself and he reported a feeling of 
needing to be punished by God for being a sinner.  He claimed 
he still hallucinated and said he tried recently to hang 
himself with a belt.  After examination, the diagnostic 
impression was schizophrenia, chronic undifferentiated, 
active moderately severe. 

Records from the VA hospital in Brentwood, California, show 
the veteran was hospitalized in April 1975 and was self-
referred for a recent increase in paranoia; the diagnosis was 
paranoid schizophrenia.  He returned and was hospitalized 
from May 1975 to June 1975 because of problems at home.  The 
diagnosis was schizophrenia, residual type.  The veteran was 
again hospitalized with complaints of hearing voices, but 
after one day left the hospital against medical advice.  

In June 1976, the veteran underwent a social security 
psychiatric examination by A.H., M.D.  The veteran said that 
he had had difficulty with his wife and mother who had been 
trying to get him into state hospital for a long time, which 
he said was because he got nervous and violent.  The veteran 
indicated his illness began some time in 1971, but gave a 
history of having been sent to Vietnam and having been 
hospitalized in service.  The physician said the veteran was 
oriented but he said he felt the veteran was confused as to 
facts and current events and was not in contact with reality 
when he was talking to him.  After examination, the diagnosis 
was schizophrenia, chronic undifferentiated type, with marked 
paranoid delusions.   

In July 1976, the veteran sought VA hospitalization in 
California claiming to be hearing "voices."  It was noted 
the veteran had come from Arkansas where he was awaiting 
trial for assault and battery after hitting his girlfriend.  
He said he became frightened that he would be sent to jail.  
The diagnosis was borderline personality, and situational 
anxiety and depression.  

At a VA neuro-psychiatric examination in June 1977 it was 
noted that during hospitalization in April 1975 the veteran 
was diagnosed as having paranoid schizophrenia and that he 
had been diagnosed as having schizophrenia in June 1976 when 
he was examined for Social Security.  After clinical 
examination, the physician noted that the veteran had been 
admitted to the VA hospital in North Little Rock several 
years ago and at that time was diagnosed a having "drug 
abuse, mixed type ..." and "schizoid personality" and that 
the latter diagnosis was changed on subsequent examinations 
to "schizophrenia."  The physician said that he would 
continue the latter diagnosis.  He diagnosed the veteran as 
having schizophrenia, undifferentiated type, modified by drug 
therapy.  

Later VA medical records in the file as of the time of the 
February 1996 rating decision include hospital records, 
outpatient records, and examination reports including 
diagnoses of schizophrenia.  At a VA fee-basis psychiatric 
examination in April 1984, the veteran reported no health 
problems for which he was treated in service but noted that 
during service he was fearful and did not sleep well.  At the 
examination, the veteran complained of increasing emotional 
distress, and the psychiatrist noted the veteran had the view 
he is entitled to VA benefits since his psychiatric status 
seemed to change markedly while he was in service.  After 
examination, the psychiatrist said that the veteran's 
history, even though not fully described by the veteran, 
would be strongly suggestive of schizophrenia, probably 
paranoid type, which appeared to have been chronic and 
recurrent.  The psychiatrist said it was not possible for him 
to tell from the interview whether the veteran's psychiatric 
disturbance began in service.  Later records, including VA 
examination reports dated in April 1988 and reports of 
multiple hospitalizations in 1989 carry the diagnosis of 
chronic paranoid schizophrenia.  

Evidence added to the record subsequent to the February 1996 
rating decision that denied reopening of the claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, consists of copies of the reports of the 
November 1974 and June 1976 psychiatric examinations for 
Social Security and copies of some of the VA medical records 
previously of record.  Also added to the record were service 
personnel records, VA medical records dated in the 1980s and 
1990s, the veteran's file from the Social Security 
Administration, including private and VA medical records, 
transcripts of the March 1999 and February 2006 hearings, and 
statements from the veteran's mother, sister, and brother.  

The added VA medical records show continuing diagnoses of 
chronic paranoid schizophrenia.  At the March 1999 hearing, 
the veteran testified that after his father's death in 
November 1971, the "voices" started, he started seeing 
things, he got afraid of people and could not get along with 
anyone.  He testified he was not allowed to go home for his 
father's funeral and that  the first sergeant, sergeant 
major, and captain wrote things against him to try to get him 
out of service.  He testified that after he got out of 
service in March 1972, he thought it was about 12 to 13 moths 
later that he was first hospitalized by VA at Fort Roots in 
North Little Rock, Arkansas.  At the February 2006 hearing, 
the veteran testified that his mental health was good before 
service and when he entered service.  He testified he began 
to become ill in service.  

The report of a November 1982 psychological examination for 
Social Security disability, received in September 2000, shows 
that the veteran reported his nervousness, sleep problems and 
unhappiness began in 1971 while he was in service.  He said 
when he got word his father died he got scared and violent.  
After mental status examination in which the veteran said he 
has both visual and auditory hallucinations, and the 
psychologist commented that he doubted the veteran had 
hallucinations much of the time although he may well have 
them at other times; the diagnosis was paranoid schizophrenia 
in remission.  

At a VA psychiatric examination in September 1997, the 
veteran complained of auditory hallucinations, feeling that 
people are following him, and feeling frustrated and angry 
when he thinks he is hassled, and he said he reacted 
aggressively and violently.  He also said he did not like 
being around people and felt danger especially when treated 
with disrespect.  The veteran claimed that he had had these 
symptoms, in particular the auditory hallucinations, as far 
back as he remembered.  He also claimed that the voices 
became much worse in service in service, which he said led to 
violent scenes.  The veteran said he tried to get a medical 
discharge, but this was denied and he was discharged under a 
general discharge.  The physician said the veteran's records 
indicate that none of his symptoms seem to have originated or 
linked in any definitive way to his military service.  After 
examination, the diagnosis was chronic paranoid 
schizophrenia.  In a summary, the psychiatrist said this was 
a veteran who complains of auditory hallucinations of a 
paranoid type since childhood.  He said that according to the 
veteran these were particularly exacerbated during his 
service in 1971-1972, which according to the veteran was 
particularly abusive in both physical and emotional terms.  

The report of a January 2000 psychiatric examination 
conducted by L.O., M.D., for Social Security disability shows 
that at that time the veteran gave a history of having had a 
psychiatric breakdown and said he was diagnosed with a mental 
illness and was discharged from service.  After examination, 
the diagnosis was chronic paranoid schizophrenia.  The 
psychiatrist said the probable duration of the veteran's 
illness is unknown.  

The service personnel records that were received in 
August 1999 show that in February 1972, the veteran's 
commanding officer recommended that the veteran be discharged 
from service because of unsuitability (character and behavior 
disorders).  It was noted that the veteran had received an 
Article 15 in November 1971 for failure to go to his place of 
duty (on two occasions in October 1971) and an Article 15 in 
January 1972 for failure to go to his place of duty on one 
occasion in January 1972 and for disobeying a lawful order.  
In addition, he received an Article 15 in May 1971 for 
unlawfully altering a kitchen roster.  In an undated 
statement, the veteran said he felt he should get an 
honorable discharge because of his "military pass records 
until a couple month ago" and because his commanding officer 
refused to put in the papers for a transfer.  Special Orders 
dated in March 1972 show the veteran was discharged under 
honorable conditions and the reason for discharge was 
unsuitability.  

In a letter dated in September 2004 the veteran's mother 
stated the veteran worked while he was in high school, was a 
well rounded individual and that anyone in his family could 
count on him.  She stated that the veteran's dream of being a 
serviceman turned into a nightmare and that the son she saw 
go into service was not the same son when he came out. She 
said he was a completely different person and would sit 
around for days without uttering a word and that he would 
have terrible nightmares and wake up screaming.  She said he 
thought there was always someone after him when he was in 
public places and decided he did not want to leave the house.  
She described his current symptoms and said he does not care 
to be in the company of anyone, says he hears voices telling 
him to do things, and believes he receives special 
intelligence messages for the CIA or FBI via the television.  

In a letter dated in February 2005, the veteran's sister said 
the veteran was a kind and loving person before he went into 
service and was always willing to do whatever he could for 
you.  She said that after he came out of service he was 
someone you did not know anymore and was in another world.  
She said he would be in a stage of not knowing where he was 
or what he was doing.  She said that she believes the veteran 
went through something in service she cannot explain.  

In an April 2005 letter, the veteran's brother said the 
veteran had good behavior and did well in school.  He said 
the veteran later joined the army.  The brother said he did 
not know what happened, but the veteran was very strange when 
he returned home.  

Legal criteria

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For certain chronic disorders, such as 
psychoses, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

On review of the evidence added to the record since the 
February 1996 decision, the Board finds that while new, much 
of the added medical evidence, which includes mainly hospital 
summaries and records documenting treatment for the veteran's 
schizophrenia many years after service, is not material as it 
does not relate any psychiatric disorder to service.  

The November 1982, September 1997, and January 2000 
examination reports are all new, and although none of the 
examiners draws a conclusion as to the relationship of the 
veteran's currently diagnosed chronic paranoid schizophrenia 
is related to service, each report includes the veteran's 
reports of a history of mental illness in service, including 
hearing voices in service and distrust of others, which are 
among the symptoms associated with the diagnosis of 
schizophrenia and must be presumed credible for purposes of 
reopening the previously denied claim.  The Board finds that 
this, in conjunction with the veteran's hearing testimony to 
the same effect, the statements of his family members, which 
must also be presumed credible, and who report notable 
changes in the veteran's behavior between when he entered and 
left service, is so significant that it must be considered in 
deciding the merits of the claim.  Further, the veteran's 
service personnel records, most of which were not of record 
until after the February 1996 decision, contribute to a more 
complete picture of the circumstances of the veteran's 
service, which is important in deciding the claim.  Because 
the evidence is both new and material, the claim may be, and 
is, reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, is reopened, and to that extent 
only the appeal is granted.  


REMAND

The claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, having been 
reopened, it must be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

In conjunction with the appeal, the veteran's attorney has 
identified health care facilities at which it is contended 
that the veteran received treatment during the year following 
separation from service, that is, during the period from 
March 1972 to March 1973.  He requests VA assistance in 
obtaining records from those facilities, including mental 
health records and records relating to alcoholism, alcohol 
abuse, and/or drug abuse.  Action should be taken to attempt 
to obtain the identified records.  See38 C.F.R. § 3.159.  In 
regard to this request, the Board notes that in May 2004, in 
response to a RO request for records for the veteran dated 
from March 1972 to December 1973, the Central Arkansas 
Healthcare System stated it was unable to retrieve 1972-1973 
information from the Federal Records Center (FRC).  It stated 
that "hospital summary 3-6-73 was sent to your location on 
5-26-99."  Review of the record shows that on May 18, 1999, 
the RO requested that the VAMC Little Rock sent all 
outpatient record and discharge summaries from March 1972 to 
April 1973 and that on May 28, 1999, it received the response 
"no record of 1972 to 1973 tx per our locator."  In view of 
the apparently conflicting information, further action should 
be taken to obtain and associate the requested records, and 
if they cannot be found, document the actions taken with 
appropriate notice to the veteran.  38 C.F.R. § 3.159(e).  

In addition, the veteran should be provided a psychiatric 
examination and medical opinion as to the onset and etiology 
of any current psychiatric disorder, including schizophrenia.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, although the RO provided the veteran with 
notice that new and material evidence was necessary to reopen 
his claim, at no time during the appeal period has the 
veteran been provided explicit notice of the evidence needed 
substantiate the underlying service connection claim, nor has 
he been notified what type of information and evidence is 
necessary to establish a disability rating or effective date.  
The veteran should therefore be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him of the evidence necessary to substantiate his claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, and that also informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, 
provide the veteran with notice of the 
evidence necessary to substantiate his 
claim for service connection for a 
psychiatric disorder, to include 
schizophrenia, including notice of what 
evidence he should provide and what 
evidence VA will obtain.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Request that the veteran provide any 
evidence in his possession that 
pertains to his claim and has not been 
furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

2.  After obtaining any necessary 
authorization from the veteran, take 
action to obtain and associate with the 
claims file all records for the 
veteran, including mental health 
records and records relating to 
alcoholism, alcohol abuse, and/or drug 
abuse dated from March 1972 through 
March 1973 from the following:  

Social Security Administration
2600 W. Hillsboro St.
El Dorado, AR 71730-6820

South Arkansas Regional Health Center
715 N. College Ave. 
El Dorado, AR 71730-4403

South Arkansas Regional Health Center
Magnolia Outpatient Clinic
412 North Vine
Magnolia, AR 71753-2842

VAMC North Little Rock
2200 Fort Roots Dr.
North Little Rock, AR 72114-1709

Central Arkansas Veterans Healthcare 
System
4300 W. 7th St.
Little Rock, AR 72205-5446.  

In conjunction with the request for 
these records, particular notice should 
be given to the statement of the 
Central Arkansas Veteran's Healthcare 
System, received at the RO in May 2004, 
in which it stated "unable to retrieve 
1972-1973 information from FRC.  
Hospital summary 3-6-73 was sent to 
your location on 5-26-99."  The Board 
is unable to locate a copy of the "3-
6-73" hospital summary in the claims 
file, and per the May 2007 Order of the 
Court, action must be taken to secure a 
copy of, or account for, the March 1973 
hospital summary and underlying 
outpatient or inpatient treatment 
records.  

All action to obtain the requested 
records should comply fully with the 
provisions of 38 C.F.R. § 3.159.  

3.  Thereafter, arrange for a VA 
psychiatric examination of the veteran 
to determine the nature and etiology of 
any current psychiatric disorder, to 
include schizophrenia.  After 
examination of the veteran and review 
of the record, the psychiatrist should 
be requested to provide an opinion, 
with complete rationale, as to whether 
it is at least as likely as not that 
any current acquired psychiatric 
disorder, including any current 
schizophrenia, had its onset in service 
to include whether it is at least as 
likely as not (50 percent probability 
or higher) that the prodromal stage of 
any current chronic paranoid 
schizophrenia began during the period 
of active military service..  

The veteran's entire claims file must 
be made available to the psychiatrist 
in conjunction with the examination, 
and the examination report should 
indicate whether the examiner reviewed 
the records.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a psychiatric 
disorder, to include schizophrenia.  If 
the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
   




 Department of Veterans Affairs


